                      Case 1:19-cv-10365-MKV Document 27 Filed 07/08/20 Page 1 of 2


                                                                                        USDC SDNY
                                                                                        DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #:
                                                                                        DATE FILED: 7/8/2020

                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                                     HANNAH FADDIS
Corporation Counsel                                  100 CHURCH STREET                                                 Senior Counsel
                                                     NEW YORK, NY 10007                                        phone: (212) 356-2486
                                                                                                                  fax: (212) 356-3509
                                                                                                                hfaddis@law.nyc.gov

                                                                                      July 1, 2020
        VIA ECF
        Hon. Mary Kay Vyskocil
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re:     Funderburk v. Barionnette, et al.,
                                  19 Civ. 10365 (MKV)

        Your Honor:

                I am the attorney assigned to represent interested party the City of New York (the “City”)
        in the above-referenced matter.1 The City writes, pursuant to the Court’s Order dated May 18,
        2020 (ECF No. 25), to: (a) provide an update as to the status of the Department of Correction
        (“DOC”) investigation related to the events underlying the allegations in this case and note that a
        stay is no longer needed; (b) respectfully request that the Court enlarge the deadline for
        defendants Barionnette and Smith to respond to the Amended Complaint to September 1, 2020;
        and (c) respectfully request that the Court enlarge the deadline for the City to comply with its
        obligations pursuant to Local Civil Rule 33.2 to 60 days following the deadline for defendants
        Barionnette and Smith to respond to the Amended Complaint.

                By way of background, plaintiff filed his Complaint on November 6, 2019. (ECF No. 2).
        In the Complaint, plaintiff alleges that, while being held at the Manhattan Detention Complex
        (“MDC”) on February 8, 2019, he was subjected to excessive force by DOC Correction Officer
        (“CO”) Ernest Barionnette and CO Brian Smith. (Id.) The Complaint further alleges that during
        a resulting appointment at the MDC health clinic, a “John Doe” medical provider failed to
        provide plaintiff with adequate medical care. (Id.) On December 5, 2019, the Court ordered this
        Office to identify the “John Doe” defendant identified in plaintiff’s Complaint. (ECF No. 8).
        This Office complied with that Order on January 31, 2020, identifying PA Charles Appiah as the
        1
          This case is assigned to Assistant Corporation Counsel Andrew B. Spears, who is presently awaiting admission to
        this Court and is handling this matter under my supervision. Mr. Spears may be reached directly at (212) 356-3159
        or aspears@law.nyc.gov.
         Case 1:19-cv-10365-MKV Document 27 Filed 07/08/20 Page 2 of 2



“John Doe” defendant. (ECF No. 20). Waivers of service were returned on behalf of defendants
CO Barionnette and CO Smith on December 31, 2019. (See ECF No. 16). On March 9, 2020,
plaintiff amended his Complaint to also name PA Appiah as a defendant. (ECF No. 23). PA
Appiah has not yet been served.

        On February 27, 2020, the City filed a letter motion requesting that this case be stayed, as
this Office was informed by DOC that the use of force investigation into the incident underlying
this action was still pending. (ECF No. 21). On February 28, 2020, the Court granted the City’s
request, staying this case for 60 days, and instructed the City to provide an update as to “the
status of the investigation at the Department of Corrections at least five days before the
expiration of the stay.” (ECF No. 22). On April 17, 2020, the City wrote to inform the Court
that the use of force investigation remained ongoing, and requested that the Court continue the
stay, pending the resolution of the investigation. (ECF No. 24). On May 18, 2020, the Court
issued an Order instructing the City to inform the Court of the status of the DOC investigation by
July 1, 2020. (ECF No. 25).

        The City now writes to inform the Court that, as of June 26, 2020, the DOC investigation
into the incident underlying this action has been closed. Consequently, the undersigned
respectfully requests that the Court lift the stay of the instant matter, and enlarge the time for
defendants Barionnette and Smith to respond to the Complaint to September 1, 2020. The
undersigned further respectfully requests that the Court enlarge the deadline for the City to
comply with its obligations pursuant to Local Civil Rule 33.2 to 60 days following the deadline
for defendants Barionnette and Smith to respond to the Amended Complaint. These
enlargements are requested to permit this Office sufficient time to communicate with the
individual defendants, and assume representation, if appropriate, in light of the ongoing effects
of the COVID-19 pandemic on DOC operations.

       The City thanks the Court for its time and attention to this matter.

                                                             Respectfully submitted,


                                                                                           /s
                                                             Hannah Faddis
                                                             Senior Counsel
                                                             Special Federal Litigation Division


CC:    VIA U.S. MAIL                      These requests are GRANTED. Accordingly, IT IS HEREBY
       Lance Miles Funderburk             ORDERED that the stay is lifted. IT IS FURTHER ORDERED
       Plaintiff pro se                   that Defendants Barionnette and Smith shall answer by September
       19-A-0593                          1, 2020. IT IS FURTHER ORDERED that the City shall comply
       Elmira Correctional Facility       with its obligations under Local Civil Rule 33.2 by November 2,
       P.O. Box 500                       2020. The Clerk of Court is respectfully directed to terminate the
       Elmira, NY 14902-0500              letter motions pending at docket entries 26 and 24.


                                                 July 8, 2020
